Exhibit 10.1

QUAKER CHEMICAL CORPORATION

(a Pennsylvania Corporation)

BY-LAWS

(as amended, effective October 4, 2008)

Section 1.1. Registered Office

The Registered Office of the Corporation shall be at One Quaker Park, 901 Hector
Street, Conshohocken, Pennsylvania until otherwise changed by the Board of
Directors.

Section 2.1. Place of Shareholders’ Meetings

Meetings of the shareholders shall be held at the Registered Office of the
Corporation or at such other place within or without Pennsylvania as the Board
of Directors may fix.

Section 2.2. Annual Meeting of Shareholders

An Annual Meeting of shareholders shall be held in every calendar year at such
time as the Board of Directors may fix. At the Annual Meeting of shareholders,
directors shall be elected to serve for the ensuing year or until their
successors shall be duly elected and qualified, and there shall be transacted
such other business as may properly be brought before the Meeting.

A financial report of the Corporation’s business as of the close of the
preceding fiscal year shall be presented at the Annual Meeting, and shall be
sent to shareholders.

Section 2.3. Special Meetings of Shareholders

Special Meetings of shareholders may be called at any time by the Chairman of
the Board, the President or the Board of Directors, or shareholders entitled to
cast not less than four-fifths of the votes which all shareholders are entitled
to cast at the particular meeting. At any time, upon the written request of any
person entitled to call a Special Meeting, it shall be the duty of the Secretary
to fix the date of such Special Meeting to be held not less than five nor more
than sixty days after the receipt of the request and to give due notice thereof.
If the Secretary shall neglect or refuse to fix the date of the meeting and give
notice thereof, the person or persons making the request may do so.



--------------------------------------------------------------------------------

Section 2.4. Notice of Shareholders’ Meetings

At least five days written notice shall be given of any meeting of shareholders,
unless a greater period of notice is required by law. Such notice shall specify
the place, day and hour of the meeting, and in the case of a Special Meeting of
shareholders, the general nature of the business to be transacted.

Section 2.5. Waiver of Notice of Shareholders’ Meetings

Whenever written notice is required to be given by law, by the Articles or these
By-Laws, a written waiver thereof signed by the person or persons entitled to
such notice, whether before or after the time stated therein, shall be deemed
equivalent to the giving of such notice. Except in the case of a Special Meeting
of shareholders, neither the business to be transacted nor the purpose of the
meeting need be specified in the Waiver of Notice of such Meeting.

Attendance of a person, either in person or by proxy, at any meeting shall
constitute a waiver of notice of such meeting, except where a person attends a
meeting for the express purpose of objecting to the transaction of any business
because the meeting was not lawfully called or convened.

Section 2.6. Quorum for Shareholders’ Meetings

The presence, in person or by proxy, of the shareholders entitled to cast a
majority of the votes which all shareholders are entitled to cast on a matter to
be voted upon at a meeting of shareholders shall constitute a quorum, and the
acts of such quorum, at a duly organized meeting of shareholders, shall
constitute the acts of all the shareholders. The shareholders present at a duly
organized meeting can continue to do business until adjournment, notwithstanding
the withdrawal of enough shareholders to leave less than a quorum.

Section 2.7. Conduct of Shareholders’ Meetings

Meetings of the shareholders shall be presided over by the Chairman of the
Board, or if he is not present, by the President, or if he is not present, by a
Vice President, or if none of the Chairman of the Board or the President or Vice
President is present, by a Chairman to be chosen at the meeting. The Secretary
of the Corporation, or in his absence, an Assistant Secretary or one temporarily
designated as such, shall act as Secretary of the meeting.

Section 2.8. Shareholder Participation by Telephone

One or more shareholders may participate in any meeting of shareholders by means
of conference telephone or similar communications equipment by means of which
all persons participating in such meeting can hear each other.

 

- 2 -



--------------------------------------------------------------------------------

Section 2.9. Voting by Shareholders

Except as otherwise provided by law or in the Articles, every shareholder of
record shall have the right at every shareholders’ meeting to those votes as
provided for pursuant to Article 5 of the Articles, for every share standing in
his name on the books of the Corporation. Every shareholder entitled to vote at
a meeting of shareholders or to express consent to corporate action in writing
without a meeting may authorize another person or persons to act for him by
proxy.

All voting and elections shall be taken by voice vote unless a vote by ballot
shall be demanded by a shareholder or by the Chairman of the meeting before the
voting or election begins, or unless otherwise required by law or by the
Articles.

Section 2.10. Judges of Election

In advance of any meeting of shareholders, the Board of Directors may appoint
Judges of Election, who need not be shareholders, to act at such meeting or any
adjournment thereof. If Judges of Election be not so appointed, the Chairman of
the meeting may, and on the request of any shareholder or his proxy shall, make
such appointment at the meeting. The number of Judges shall be one or three, and
no candidate shall act as a Judge. On request of the Chairman of the meeting or
of any shareholder or his proxy, the Judges shall make a report in writing of
any challenge or question or matter determined by them and execute a certificate
of any fact found by them.

Section 2.11. Adjournment of Meetings

Adjournment of any meeting may be taken, but any meetings at which Directors are
to be elected shall be adjourned only from day to day, or for such longer
periods not exceeding fifteen days each, as may be directed by the shareholders
who are entitled to cast at least a majority of the votes which all such
shareholders would be entitled to cast at an election of directors, until such
directors have been elected. When a meeting is adjourned, it shall not be
necessary to give any notice of the adjourned meeting or of the business to be
transacted thereat, other than by announcement of the meeting at which such
adjournment is taken. In case of any meeting called for the election of
Directors, those who attend the second of such adjourned meeting, although less
than a quorum, shall nevertheless constitute a quorum for the purpose of
electing Directors.

Section 3.1. Board of Directors, Number Qualifications, Elections, Term of
Office, and Compensation

The business and affairs of the Corporation shall be managed by a Board of not
less than five (5) nor more than fifteen (15) Directors, as may be fixed from
time to time by the vote of a majority of the whole Board. Directors shall be of
full age, but need not be residents of Pennsylvania or shareholders of the
Corporation.

The Board of Directors shall have authority to fix the compensation of Directors
for their services and to authorize payment for expenses of attendance at
meetings. A Director may also be a salaried officer or employee of the
Corporation.

 

- 3 -



--------------------------------------------------------------------------------

Section 3.2. Quorum for Directors’ Meetings

A majority of the Directors in office shall be necessary to constitute a quorum
for the transaction of business, and the acts of a majority of the Directors
present at a meeting at which a quorum is present shall be the acts of the Board
of Directors. A Director who is present at a meeting shall be counted in
determining the presence of a quorum even though a contract or transaction
between the Corporation and such Director or another business in which such
Director has a financial interest is authorized at the meeting.

Section 3.3. Directors’ Consent in Lieu of Meeting

Any action which may be taken at a meeting of the Board of Directors or of any
Committee thereof may be taken without a meeting if a consent or consents in
writing, setting forth the action so taken, shall be signed by all of the
Directors or the members of the Committee, as the case may be, and shall be
filed with the Secretary of the Corporation. One or more Directors may
participate in a meeting of the Board of Directors or a Committee thereof by
means of a conference telephone or similar communications equipment by means of
which all persons participating in such meeting can hear each other.

Section 3.4. Vacancies in Board of Directors

Except as otherwise provided in the Articles, vacancies in the Board of
Directors, including vacancies resulting from an increase in the number of
Directors, may be filled by a majority of the remaining members of the Board
though less than a quorum, and each person so elected shall be a Director until
his successor is elected by the shareholders, who may make such election at the
next Annual Meeting of the shareholders.

Section 3.5. Place of Meeting of Board of Directors

The meetings of the Board of Directors may be held at such place within
Pennsylvania, or elsewhere, as a majority of the Directors may from time to time
appoint or as may be designated in the notice calling the meeting.

Section 3.6. Organization Meeting of the Board of Directors

After the election of Directors by the shareholders, the newly elected Board may
meet for the purpose of organization or otherwise:

(a) Immediately following their election, or at such time and place as shall be
fixed by vote of the shareholders at the Annual Meeting (and in either such case
no notice of such meeting to the newly elected Directors shall be necessary in
order legally to constitute the meeting, provided a majority of the whole Board
shall be present): or

(b) At such time and place as may be fixed by consent in writing of all the
Directors.

 

- 4 -



--------------------------------------------------------------------------------

Section 3.7. Regular Meetings of the Board of Directors

Regular Meetings of the Board of Directors shall be held at such time and place
as shall be determined by a majority of the Board.

Section 3.8. Special Meeting of the Board of Directors

Special Meetings of the Board of Directors may be called by the Chairman of the
Board, President or Secretary on at least two days notice to each Director,
either personally or by mail or by telegram, of the time and place of such
Special Meeting. At the written request of two Directors, Special Meetings shall
be called by the Chairman of the Board, President or Secretary in like manner
and on like notice.

Section 3.9. Adjournments of Meetings of Board of Directors

If a meeting of the Board of Directors is adjourned, it shall not be necessary
to give any notice of the adjourned meeting, or of the business to be transacted
at an adjourned meeting, other than by announcement at the meeting at which such
adjournment is taken.

Section 3.10. Powers of Board of Directors

A. Organizational Meeting: At the first meeting of the Board of Directors in
each year (at which a quorum shall be present) held next after the Annual
Meeting of Shareholders, it shall be the duty of the Board of Directors to elect
or appoint the officers of the Corporation.

B. General Powers: The Board of Directors shall have all the power and authority
granted by law to Directors except as may be specifically excepted by the
Articles or by these By-Laws.

C. Committees: The Board of Directors, by Resolution adopted by a majority
thereof, may designate an Executive Committee and one or more other committees,
each of which shall consist of at least two Directors and such other Directors
as shall be appointed by the Board of Directors to serve as alternate members of
any such Committee to replace any absent or disqualified member at any Committee
Meeting. In the event that any member of any such Committee shall be absent from
or disqualified at such Meeting, the member or members thereof present at any
such Meeting and not disqualified from voting, whether or not he or they
constitute a quorum, may unanimously appoint another Director to act at the
Meeting in the place of any such absent or disqualified member. Any such
Committee shall have and exercise the authority of the Board of Directors in the
management of the business and affairs of the Corporation to the extent provided
in the Resolution creating such Committee.

 

- 5 -



--------------------------------------------------------------------------------

Section 3.11. Removal of Directors by Shareholders

The entire Board of Directors, or any individual Director may be removed from
office with or without assigning any cause, only by the affirmative vote of the
shareholders entitled to cast at least four-fifths of the votes entitled to be
cast generally in the election of Directors. In case the Board or any one or
more Directors be so removed, new Directors may be elected at the same meeting.

Section 3.12. Limitation on Personal Liability of Directors

A Director of the Corporation shall not be personally liable for monetary
damages for any action taken, or any failure to take any action, unless he or
she has both (i) breached the standards set forth in Title 42, Chapter 83,
Section 8363 of the Pennsylvania Consolidated Statutes relating to performance
of a director’s duties and (ii) such breach or failure to perform constitutes
self-dealing, willful misconduct or recklessness. This exemption from liability
shall not apply to the responsibility or liability of a Director pursuant to any
criminal statute or the liability of a Director for the payment of taxes
pursuant to local, State or Federal law. If the Pennsylvania Consolidated
Statutes hereafter are amended to authorize the further elimination or
limitation of the liability of directors, then the liability of a Director of
the Corporation, in addition to the limitation on personal liability provided
herein, shall be limited to the fullest extent permitted by the amended
Pennsylvania Consolidated Statutes. Any repeal or modification of this section
shall be prospective only, and shall not adversely affect any limitation on the
personal liability of a Director of the Corporation existing at the time of such
repeal or modification.

Section 3.13. Directors Emeriti

The Board of Directors may, from time to time, in its discretion confer upon
such of its former members as it may determine the title of “Director Emeritus,”
and, if conferred, such title may be withdrawn by the Board of Directors at any
time thereafter. Such title shall be honorary in nature to designate the
conferee as a former member of the Board, and persons upon whom the title may be
conferred shall not be members of the Board of Directors, shall not vote upon
matters submitted to a vote of the Board of Directors, and, in the absence of a
specific invitation to the contrary, shall not be entitled to attend any
meetings of the Board of Directors or of committees thereof.

 

- 6 -



--------------------------------------------------------------------------------

Section 3.14. Chairman Emeritus

The Board of Directors may, in its discretion, confer on such of its members or
former members as shall have served as Chairman of the Board the title of
Chairman Emeritus. Such title shall be honorary in nature to designate the
conferee as a former Chairman of the Board. If serving as a Director, the title
shall not be construed to grant any rights, duties, or authority beyond that of
any other Director. If not serving as a Director, the conferee shall not be
construed to be a Director of the Company.

Section 4.1. Officers

The Officers of the Corporation shall be a Chairman of the Board, a President, a
Secretary, and a Treasurer, all of whom shall be elected or appointed by the
Board of Directors. The Board of Directors may also elect one or more Vice
Presidents, one or more Assistant Treasurers and one or more Assistant
Secretaries. Any two or more offices may be held by the same person.

The Board of Directors may at any time also elect or appoint such other
officers, assistant officers and agents as it shall deem necessary and as the
needs of the Corporation may require. Such other officers, assistant officers
and agents shall have such authority and shall perform such duties as from time
to time may be prescribed by the Board of Directors.

The Officers shall be elected each year at the organization meeting of the Board
of Directors, but if not so elected, they, and any assistant officers or agents
the Board of Directors shall desire to appoint, may be elected from time to time
during the year. It shall not be necessary for any officer of the Corporation to
be a Director.

Section 4.2. The Chairman of the Board - Powers and Duties

The Chairman of the Board shall, when present, preside at all meetings of the
Board and at all meetings of shareholders. He shall do and perform such duties
as from time to time may be assigned to him by the Board of Directors.

Section 4.3 The President - Powers and Duties

The President shall be the chief executive and chief operating officer of the
Corporation. He shall have the ordinary duties of an executive officer with
responsibility for general supervision and direction of the operations of the
Corporation, including strategic planning. He is authorized to execute in the
name of the Corporation contracts and other documents requiring the signature of
the Corporation. He shall also do and perform such other duties as from time to
time may be assigned to him by the Board of Directors.

Unless otherwise ordered by the Board of Directors, the President shall have
full power and authority on behalf of the Corporation to attend and act and vote
at any meeting of the shareholders of any corporation in which the Corporation
may hold stock, and at any such meeting shall possess and may exercise any and
all the rights and powers incident to the ownership of such stock which the
Corporation, as the owner thereof, might have possessed and exercised if
present. The Board of Directors may, by resolution, from time to time confer
like powers upon any other person or persons.

 

- 7 -



--------------------------------------------------------------------------------

Section 4.4. The Vice President - Powers and Duties

A Vice President or Vice Presidents shall be elected by the Board of Directors,
if the Board of Directors determines that such offices shall be created. The
Vice President (or, if there are more than one, then each Vice President) shall
have such powers and shall perform such duties as may from time to time be
assigned to him or them by the Board of Directors or by the Chairman of the
Board or by the President. Unless otherwise ordered by the Board of Directors,
the Vice President (or Vice Presidents in order of their numbered designations)
shall, in the case of the death, resignation, absence or disability of the
President, perform the duties of that Officer, until the return of the
President, or until the disability shall have been removed or a new President
shall have been elected.

Section 4.5. Treasurer - Powers and Duties

The Treasurer shall have the custody of all the funds and securities of the
Corporation which may come into his hands. When necessary or proper (unless
otherwise ordered by the Board of Directors) he shall (a) endorse for collection
on behalf of the Corporation checks, notes and other obligations, (b) deposit
the same to the credit of the Corporation in such banks or depositaries as the
Board of Directors may designate and (c) sign all receipts and vouchers for
payments made by the Corporation. He shall, at all reasonable times, exhibit his
books and accounts to the Board of Directors of the Corporation upon the request
of any Director, and he shall also, if so directed by the Board of Directors,
annually prepare and submit to the Annual Meeting of the shareholders a full
statement of the assets and liabilities of the Corporation and of its
transactions during the preceding year, and he shall have such other powers and
shall perform such other duties as may be assigned to him from time to time by
the Board of Directors. He shall give such bond for the faithful performance of
his duties as may be required by the Board of Directors.

Section 4.6. Assistant Treasurer - Powers and Duties

Each Assistant Treasurer shall have such powers and perform such duties as may
be assigned to him by the Board of Directors.

 

- 8 -



--------------------------------------------------------------------------------

Section 4.7. Secretary - Powers and Duties

Unless otherwise ordered by the Board of Directors, the Secretary shall keep the
minutes of all meetings of the shareholders and of the Board of Directors in
proper books to be kept for such purpose, and shall attend to the giving of all
notices by the Corporation, including notices of meetings of shareholders and of
the Board of Directors. He shall have charge of the share certificate books,
transfer books, capital stock ledger and such other books and papers as the
Board of Directors may direct. He shall in general perform all the duties
incident to the office of Secretary and shall have such other powers and perform
such other duties as may be assigned to him by the Board of Directors.

Section 4.8. Assistant Secretary - Powers and Duties

Each Assistant Secretary shall have such powers and perform such duties as may
be assigned to him or them by the Board of Directors.

Section 4.9. Removal and Vacancies

The Board of Directors shall have power to remove any officer from office at any
time and shall also have the power to fill any vacancies in any office occurring
from whatever reason. Such power shall be exercised by a majority vote of the
Directors in office at the time of such removal or vacancy, although less than a
quorum.

Section 5.1. Share Certificates

Every shareholder of record shall be entitled to a share certificate
representing the shares owned by him, provided that the shares represented
thereby shall have been fully paid for. Such share certificate shall be signed
by the Chairman of the Board, President, or a Vice President, and by the
Secretary or Treasurer except where such share certificate is signed by a
transfer agent or a registrar, in which case the signature of any officer of the
Corporation upon such share certificate may be a facsimile, engraved or printed.

Section 5.2. Transfer of Share Certificates

The transfer of a share certificate and the shares represented thereby shall be
made on the books of the Corporation only by the registered owner thereof or by
his attorney duly authorized in writing to make such transfer, and only upon
surrender of such share certificate, which shall be canceled at the time of
transfer.

The Corporation shall be entitled to treat the holder of record of any share
certificate or certificates and the shares represented thereby as the holder in
fact thereof, and accordingly shall not be bound to recognize any equitable or
other claim to or interest in such share certificate or certificates and shares
on the part of any other person, whether or not it shall have express or other
notice thereof, except as otherwise expressly provided by law or by the
Articles.

 

- 9 -



--------------------------------------------------------------------------------

Section 5.3. Lost Share Certificate

The holder of any certificate representing shares of stock of the Corporation
shall immediately notify the Corporation of any mutilation, loss or destruction
thereof, and the Board of Directors may, in its discretion, cause one or more
new certificates for the same number of shares in the aggregate to be issued to
such holder upon the surrender of the mutilated certificate, or in case of loss
or destruction of the certificate, upon satisfactory proof of such loss or
destruction and deposit of indemnity by bond or otherwise in such form and
amount and with such surety or sureties as the Board of Directors may require to
indemnify the Corporation against loss or liability by reason of the issuance of
such new certificate, but the Board may, in its discretion, refuse to issue such
new certificates save upon the order of some court having jurisdiction in such
matters.

Section 6.1. Fiscal Year

The fiscal year of the Corporation shall be established by the Board of
Directors.

Section 7.1. Indemnification and Insurance

A. Right to Indemnification: Each person who was or is made a party or is
threatened to be made a party to or is involved in any action, suit or
proceeding (hereinafter a “proceeding”), whether civil, criminal, administrative
or investigative, including, without limitation, an action or suit by or in the
right of the Corporation, by reason of the fact that he or she, or a person of
whom he or she is the legal representative, is or was a director or officer of
the Corporation or is or was serving at the request of the Corporation as a
director or officer of another corporation or of a partnership, joint venture,
trust or other enterprise, including service with respect to employee benefit
plans, whether the basis of such proceeding is alleged action in an official
capacity as director or officer, or in any other capacity, shall be indemnified
and held harmless by the Corporation to the fullest extent and manner authorized
or permitted by the laws of the Commonwealth of Pennsylvania, as the same exists
or may hereafter be amended (but, in the case of any such amendment, only to the
extent that such amendment permits the Corporation to provide broader
indemnification rights than said law permitted the Corporation to provide prior
to such amendment), against all expense, liability and loss (including
attorneys’ fees, judgments, penalties, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement) reasonably incurred or suffered by
such person in connection therewith and such indemnification shall continue as
to a person who as ceased to be a director or officer and shall inure to the
benefit of his or her heirs, executors and administrators; provided, however,
that, except as provided in subsection D hereof, the Corporation shall indemnify
any such person seeking indemnification in connection with a proceeding (or part
thereof) initiated by such person only if such proceeding (or part thereof) was
authorized by the Board of Directors of the Corporation. The right to
indemnification conferred in this Section shall be a contract right and each
person to whom this right to indemnification applies shall be a third party
beneficiary of such right and shall be entitled to enforce against the
Corporation all indemnification and other rights granted to such person by this
Section. Such right shall include the right to be paid by the Corporation the
expenses incurred in any such proceeding in advance of its final disposition;
provided, however, that, if the laws of the Commonwealth of Pennsylvania
require, the payment of such expenses incurred by a director or officer in
advance of the final

 

- 10 -



--------------------------------------------------------------------------------

disposition of a proceeding shall be made only upon delivery to the Corporation
of an undertaking, by or on behalf of such director or officer, to repay all
amounts so advanced if it shall ultimately be determined that such director or
officer is not entitled to be indemnified under this Section or otherwise. The
Corporation may, by action of its Board of Directors, provide indemnification to
employees, agents or fiduciaries of the Corporation or to any person who is or
was serving at the request of the Corporation as an employee, agent or fiduciary
of another corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to any employee benefit plan, with
the same or lesser scope and effect as set forth herein and in the other
subsections of this Section. If and to the extent that the laws of the
Commonwealth of Pennsylvania require that indemnification be provided in a given
instance only if the person acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the
Corporation, and, with respect to any criminal proceeding, had no reasonable
cause to believe his or her conduct was unlawful, then termination of any
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not of itself create a presumption that the
person did not act in good faith and in a manner which he or she reasonably
believed to be in or not opposed to the best interests of the Corporation, and,
with respect to any criminal proceeding, that he or she had reasonable cause to
believe that his or her conduct was unlawful. Termination of any proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not of itself be a determination by a court that the act
or failure to act giving rise to a claim for indemnification constituted willful
misconduct or recklessness.

B. Denial of Right to Indemnification: Indemnification under subsection A above
shall be made by the Corporation unless a determination is reasonably and
promptly made that indemnification of a director or officer is not proper in the
circumstances because of grounds for denying indemnification under this Section
or under applicable law. Such determination may be made only (i) by the Board of
Directors by a majority vote of a quorum consisting of directors who were not
parties to such proceeding (“disinterested directors”), or (ii) if such quorum
is not obtainable, or even if obtainable, if a quorum of disinterested directors
so directs, by independent legal counsel in a written opinion, or (iii) by the
shareholders.

C. Expenses in Successful Defense: Notwithstanding any other provisions of this
Section, to the extent that a director or officer of the Corporation has been
successful on the merits or otherwise in defense of any proceeding referred to
in subsection A above or in defense of any claim, issue or matter therein, he
shall be indemnified against expenses (including attorneys’ fees) actually and
reasonably incurred by him in connection therewith.

D. Right of Claimant to Bring Suit: If a claim under subsection A of this
Section is not paid in full by the Corporation within thirty (30) days after a
written claim has been received by the Corporation, the claimant may at any time
thereafter bring suit against the Corporation to recover the unpaid amount of
the claim and, if successful in whole or in part, the claimant shall be entitled
to be paid also the expense of prosecuting such claim. It shall be a defense to
any such action (other than an action brought to enforce a claim for expenses
incurred in defending any proceeding in advance of its final disposition where
the required undertaking, if any is

 

- 11 -



--------------------------------------------------------------------------------

required, has been tendered to the Corporation) that the claimant has not met
the standards of conduct which make it permissible under the laws of the
Commonwealth of Pennsylvania for the Corporation to indemnify the claimant for
the amount claimed, but the burden of proving such defense shall be on the
Corporation. Neither the failure of the Corporation (including its Board of
Directors, independent legal counsel, or its shareholders) to have made a
determination prior to the commencement of such action that indemnification of
the claimant is proper in the circumstances because he or she has met the
applicable standard of conduct set forth in the laws of the Commonwealth of
Pennsylvania, nor an actual determination by the Corporation (including its
Board of Directors, independent legal counsel, or its shareholders) that the
claimant has not met such applicable standard of conduct, shall be a defense to
the action or create a presumption that the claimant has not met the applicable
standard of conduct.

E. Non-Exclusivity of Rights: The rights to indemnification and the payment of
expenses incurred in a proceeding in advance of its final disposition conferred
in this Section shall not be exclusive of any right which any person may have or
hereafter acquire under any statute, provision of the Articles of Incorporation,
By-Law, agreement, vote of shareholders or disinterested directors or otherwise.

F. Insurance: The Corporation may maintain insurance, at its expense, to protect
itself and any director, officer, employee, agent or fiduciary of the
Corporation or another corporation, partnership, joint venture, trust or other
enterprise against any expense, liability or loss, whether or not the
Corporation would have the power to indemnify such person against such expense,
liability or loss under the laws of the Commonwealth of Pennsylvania.

G. Interpretations: For purposes of this Section:

(a) References to “the Corporation” shall upon written resolution of the Board
of Directors of the Corporation include, in addition to the Corporation, any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger which, if its separate existence had continued, would
have had the power and authority to indemnify its directors or officers, so that
any person who is or was a director or officer of such constituent corporation,
or is or was serving at the request of such constituent corporation as a
director or officer of another corporation, shall for purposes of this Section
be deemed to hold the same position in the Corporation as he or she held in such
constituent corporation.

(b) A person who acted in good faith and in a manner he or she reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan shall be deemed to have acted in a manner “not opposed to
the best interests of the Corporation” as referred to in this Section.

H. Amendment or Repeal: This Section may hereafter be amended or repealed;
provided, however, that no amendment or repeal shall reduce, terminate or
otherwise adversely affect the right of a person who is or was a director or
officer to obtain indemnification or advancement of expenses with respect to a
proceeding that pertains to or arises out of actions or omissions that occur
prior to the effective date of such amendment or repeal, which date cannot be
retroactive.

 

- 12 -



--------------------------------------------------------------------------------

Section 8.1. Inapplicability of Section 910 of the Pennsylvania Business
Corporation Law

Sections 2541 through 2548, Sections 2561 through 2567, and Sections 2571
through 2575 of The Pennsylvania Business Corporation Law shall not be
applicable to the Corporation.

Section 8.2. Amendments to By-Laws

The holders of all the shares outstanding and entitled to vote may, by a
majority vote, make, alter, amend or repeal any provision of these By-Laws at
any Annual or Special Meeting duly convened after notice to the shareholders of
such purpose.

The Board of Directors, by a majority vote of the members thereof, may make,
alter, amend or repeal any provisions of these By-Laws at any Regular or Special
Meeting, duly convened after notice to the Directors of such purpose. The
shareholders shall have the right to change such action by a majority vote of
the shareholders entitled to vote thereon at any Annual or Special Meeting duly
convened after notice to the shareholders of such purpose.

 

- 13 -